OPINION
ROBB, Judge.

Case Summary

Appellant-Defendant, Lake County Superior Court, Juvenile Division (“Juvenile Division”), brings this interlocutory appeal from the trial court’s denial of its motion for change of venue. We reverse.

Issues

The Juvenile Division raises one issue for our review which we restate as: whether the trial court properly denied its motion for change of venue when more than ten days had elapsed after answers were filed by two co-defendants but those answers were not timely served upon the Juvenile Division.

*150
Facts and Procedural History

The facts most favorable to the judgment show that plaintiffs filed their lawsuit against several defendants, including the Juvenile Division, the Lake County Juvenile Detention Center (“Detention Center”), the Lake County Commissioners (“Commissioners”), the Lake County. Council (“Council”) and others. On January 2, 1998, the Commissioners filed an answer which was never served upon the Juvenile Division. On January 8, 1998, the Council filed its answer which was not served upon the Juvenile Division until January 30, 1998. Finally, the Detention Center filed its answer on January 28,1998.
The Juvenile Division filed its answer and a motion for change of venue, pursuant to Ind. Trial Rule 76, on January 30,1998. The motion was denied as untimely. The trial court certified and we accepted this interlocutory appeal.

Discussion and Decision

A motion for change of venue “shall be granted ... upon a showing that the county where suit is pending is a party_” T.R. 76(A). “Denial of a motion for change of venue from the county shall be reviewable only for an abuse of discretion.” Id. A motion for change of venue “shall be filed not later than ten [10] days after the issues are first closed on the merits.” T.R. 76(C).
Normally, the issues are first closed on the merits when the defendant files an answer. State ex rel. Baber v. Circuit Court of Hamilton County, 454 N.E.2d 399, 400 (Ind.1983). In multiple-defendant lawsuits, the issues are first closed with the filing of the first answer on the merits. Johnson v. Johnson, 575 N.E.2d 1077, 1081 (Ind.Ct.App.1991).
The prescribed time for T.R. [76(C) ], however, does not commence running “after the sendee of a notice or other paper” upon a party. Rather, a party must file a motion for change of venue “not later than ten [10] days after the issues are first closed on the merits,” not within ten days of the service of an answer. It is the filing of the answer which triggers the running of the ten day rule and not notice thereof.
Annon II, Inc. v. Rill, 597 N.E.2d 320, 324 (Ind.Ct.App.1992) (citation omitted), trans. dismissed.
In Annon II, we considered the question whether a party is entitled to the benefit of three additional days for mail service, pursuant to T.R. 6(E), from the filing of the answer before a motion for change of venue is due. We concluded that “[i]t is the filing of the answer which triggers the running of the ten day rule and not notice thereof.” Id.
Annon II only stands for the proposition that a party moving for change of venue is not entitled to three additional days after service of notice by mail. It does not necessarily follow that service is irrelevant to the situation. Annon II did not address the failure to serve an answer or the failure to timely file an answer. Filing an answer triggers the running of the ten day period; however, failure to serve the answer should likewise toll the period. We conclude that a party has ten days, from the first date an answer is filed, to file a motion for change of venue, provided that the answer was served when filed. This is equally true where a co-defendant fails, without explanation, to serve an answer within a reasonable time.
Here, the first answer filed was never served upon the Juvenile Division. The second answer filed was served, but not for twenty-two days after it was filed, a time period which we hold to be unreasonable for purposes of T.R. 76(C). The first answer actually served upon the Juvenile Division was the answer of the Detention Center, on January 28, 1998. Therefore, the ten day period for filing a motion for change of venue began on this date, even though this was the third answer filed. Because the Juvenile Division filed its motion for change of venue two days later, it was timely and the trial court erred in denying it.
Reversed.
KIRSCH, J., concurs.
STATON, J., dissents with opinion.